Scott, Judge,
delivered the opinion of the eourt.
The defendant had the benefit of al! the instructions he asked. There was no other point of law made in the case. This court does not interfere with the verdict of juries on the ground that they are against the weight of evidence. Here, there was evidence on both sides. It does not moreover appear from the bill of exceptions that all the evidence is embodied in it.
The point made, if there is any foree in it, that one of the jurors was a non-resident of the state, is unsupported by any evidence whatever.
The other judges concurring, the judgment is affirmed.